On Application for Rehearing.
Bermudez, C.'J.
The complaint lacks merit that Mrs. Leonidas Trosclair should not contribute to the payment of tho debt duo Telemaque Badeaux, for the reason that Triche, having illegally taken possession of his wife’s succession, is chargeable with all the debts of tho estate, and eventually in damages.
Article 1100, R. C. C., had not escaped our attention. The penalties which it inflicts aro directed against the trespassers who take possession of vacant estates without authority, and who are, besides, subject to criminal prosecution. R. S. 3685 ; 30 A. 949.
The provisions of that Article are to be strictly construed, and cannot be extended to the case of the taking of possession by a husband and father, of the estate of his deceased wife accruing to his minor issue, *331composed of the residuary interest in the partnership of acquets and gains.
Besides, whatever might be the liability of such a trespasser, to creditors or heirs, it surely cannot relieve the heirs who have accepted the succession, and who thereby have become bound insupra in favor of the creditors, as is the case in the present instance.
The assumption of Triclie, in favor of the other heirs, at the time he purchased their interest, to pay the debts of the community as part of the consideration of the sale, did not enure to Mrs. Leonidas Trosclair, who, being a minor, was not a party to the contract, and who now claims fully her inheritance.
We have visited upon the delinquent the utmost responsibility which could bo saddled upon him, and do not feel authorized to make the deduction asked in the shape of an exoneration from liability.
Rehearing refused.